Title: The Navy Board for the Eastern Department to the American Commissioners, 2 February 1778
From: Navy Board for the Eastern Department
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


  Gentlemen:
Navy Board Eastern department Boston N EnglandFebry 2d: 1778
Having presumed to draw a Bill on you in favour of Mr. William Dennie a merchant of this Town for one hundred pounds Sterling, it becomes necessary to Appologize for this Step by Explaining the reasons of our Conduct, which otherways must Appear very extraordinary, as we have neither the Express Orders of Congress for it or have the Honour of being Connected with you in any other way than as public Officers of the Continent.
Congress having directed us to furnish the Honble: John Adams Esqr. (who they have Appointed One of the Commissioners at the Court of France) with Every Accomodation Necessary for his Voyage Among which is the Article of hard money which we have not been able to obtain any other way Seasonably for his passage in the Boston now nearly ready to Sail, without discovering his Intentions which require Secrecy therefore by his Consent and Advice have taken the Liberty to draw on you on this Occasion. We flatter ourselves the Bill will be duly honoured. We have the honour to be Gentlemen with the Greatest respect Your Most Obedient humble Servants
Wm VernonJas: Warren
Honble: Benjamin Franklyn & Arthur Lee Esqrs.
  
Notations in different hands: Letter from the Navy Board, E. Department respecting their Bill of Exchange. / Navy Board Boston respecting Bill of Exchange 2 Feb. 1778
